
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 296
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Lamborn (for
			 himself, Mr. Deutch,
			 Mrs. Myrick,
			 Mr. Schock,
			 Mr. King of Iowa,
			 Mr. Lance,
			 Mr. Walsh of Illinois,
			 Mr. Franks of Arizona,
			 Mr. Culberson,
			 Mr. Posey,
			 Mr. Gohmert,
			 Mr. Visclosky,
			 Mr. Hastings of Florida,
			 Mr. Peters,
			 Mr. Carter, and
			 Mr. Terry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for peaceful
		  demonstrations and universal freedoms in Syria and condemning the human rights
		  violations by the Assad Regime.
	
	
		Whereas, in March 2011, large-scale peaceful
			 demonstrations began to take place in Syria;
		Whereas the Government of Syria, led by President Bashar
			 al-Assad, responded to protests by launching a violent crackdown, committing
			 human rights abuses, and violating its international obligations, including the
			 International Covenant on Civil and Political Rights (ICCPR) and the United
			 Nations Convention against Torture and Other Cruel, Inhuman or Degrading
			 Treatment or Punishment;
		Whereas demonstrations have now spread to more than a
			 dozen towns and cities across all parts of Syria;
		Whereas demonstrators initially demanded political reform,
			 but under violent attack by the Government of Syria, have increasingly demanded
			 a change in the Syrian regime;
		Whereas Insan, a respected international nongovernmental
			 organization, has documented more than 600 deaths since demonstrations began in
			 Syria, and reported that arbitrary detained and enforceable
			 disappearance in the country easily exceeds 8,000 people;
		Whereas the Government of Syria has deployed tanks and
			 snipers against civilian population centers, including the cities of Daraa and
			 Baniyas, and the Damascus suburbs of Douma, Harasta, Saqba, and
			 Zabadani;
		Whereas the Government of Syria has cut off civilian
			 population centers from access to food, water, electricity, mobile and land
			 lines, Internet, and medical services;
		Whereas several respected international human rights
			 organizations, including Human Rights Watch and the Damascus Center for Human
			 Rights Studies, have documented a nationwide campaign of arbitrary arrests and
			 enforced disappearances of activists, protesters, and their family members, by
			 the Government of Syria;
		Whereas the International Crisis Group, an independent
			 international nongovernmental organization, reported on May 3, 2011, that there
			 is ongoing, credible evidence in Syria of abundant
			 instances of excessive and indiscriminate state violence … including arbitrary
			 arrests, torture and firing into peaceful crowds;
		Whereas the International Crisis Group has also reported a
			 determined and cynical attempt to exploit and exacerbate
			 sectarian tensions by the Government of Syria;
		Whereas, despite sectarian provocations by the Government
			 of Syria, demonstrations have maintained a message of national unity and
			 solidarity;
		Whereas, on April 15, 2011, the United Nations Special
			 Rapporteur on extrajudicial executions, Christof Heyns, stated that live
			 ammunition has been used by the Syrian regime against demonstrators in
			 clear violation of international law;
		Whereas international organizations, including Amnesty
			 International and Human Rights Watch, have documented evidence that peaceful
			 protestors detained by Government of Syria security forces are being subjected
			 to torture, including with electro-shock devices, cables, sticks, and whips,
			 and are being held in overcrowded cells, deprived of sleep, food, and water for
			 days at a time;
		Whereas international non-governmental organizations,
			 including the International Committee on the Red Cross and Human Rights Watch,
			 have reported that Government of Syria security forces have prevented injured
			 protesters from accessing hospitals and have denied medical personnel and
			 humanitarian relief organizations access to those in need of medical
			 attention;
		Whereas the Government of Iran is providing material
			 support to assist the Government of Syria in its efforts to suppress peaceful
			 protestors, including the transfer of equipment to help security forces crack
			 down on protests and curtail and monitor protesters' use of the Internet, cell
			 phones, and text-messaging;
		Whereas the White House Press Secretary has repeatedly
			 condemned the Government of Syria’s brutal crackdown, including on May 6, 2011,
			 when he stated, The Syrian government continues to follow the lead of
			 its Iranian ally in resorting to brute force and flagrant violations of human
			 rights in suppressing peaceful protests.;
		Whereas the Department of State has repeatedly condemned
			 the Government of Syria’s brutal crackdown, including on May 6, 2011, when
			 Secretary of State Hillary Rodham Clinton condemned in the strongest
			 possible terms the Government of Syria’s continued use of force and
			 intimidation against peaceful protestors and pledged to hold to account
			 senior Syrian officials and others responsible for the reprehensible human
			 rights abuses;
		Whereas Secretary of State Hillary Rodham Clinton
			 denounced the Government of Syria’s actions on May 11, 2011, when she stated,
			 There may be some who think this is a sign of strength, but treating
			 one’s own people in this way is in fact a sign of remarkable
			 weakness.;
		Whereas Secretary of State Hillary Rodham Clinton also
			 stated, Syria’s future will only be secured by a government that
			 reflects the popular will of all of the people and protects their
			 welfare;
		Whereas, on April 29, 2011, President Obama issued an
			 Executive Order authorizing targeted sanctions against individuals and
			 organizations responsible for the human rights abuses in Syria;
		Whereas President Obama on April 29, 2011, designated 3
			 individuals pursuant to the Executive Order issued that same day: Mahir
			 al-Assad, the brother of Syrian President Bashar al-Assad and brigade commander
			 in the Syrian Army’s 4th Armored Division; Atif Najib, the former head of the
			 Political Security Directorate for Daraa Province and a cousin of Bashar
			 al-Assad; and Ali Mamluk, director of Syria’s General Intelligence
			 Directorate;
		Whereas President Obama on May 18, 2011, designated seven
			 individuals pursuant to the Executive Order issue that same day, Bashar
			 al-Assad, the President of the Syrian Arab Republic, Farouk al-Shara, Vice
			 President of the Syrian Arab Republic, Adel Safar, Prime Minister of the Syrian
			 Arab Republic, Mohammad Ibrahim al-Shaar, Minister of the Interior of the
			 Syrian Arab Republic, Ali Habib Mahmoud, Minister of Defense of the Syrian Arab
			 Republic, Abdul Fatah Qudsiya, Head of Syrian Military Intelligence, Mohammed
			 Dib Zaitoun, Director of Political Security Directorate;
		Whereas, on May 18, 2011, the United States Department of
			 the Treasury designated ten individuals and entities pursuant to Executive
			 Order 13572 authorizing the United States to sanction any person that is owned
			 or controlled by, or acts for or on behalf of any person designated pursuant to
			 Executive Order 13460, Hafiz Makhluf, cousin of Syrian President Bashar
			 al-Assad and senior official of the Syrian General Intelligence Directorat,
			 Qasem Soleimani, Commander of the Iranian Islamic Revolutionary Guard
			 Corps-Qods Force, Mohsen Chizari, Commander of the Iranian Islamic
			 Revolutionary Guard Corps-Qods Force Operations and Training, Syrian Military
			 Intelligence, Syrian National Security Bureau, Syrian Air Force Intelligence,
			 Cham Holdings and its Chairman Nabil Rafik al Kuzbari, Bena Properties, and Al
			 Mashreq Investment Fund;
		Whereas, on May 6, 2011, envoys of the European Union’s 27
			 nations agreed to impose sanctions on the Government of Syria for the human
			 rights abuses it is perpetrating, including asset freezes and visa bans on 13
			 members of the Government of Syria and an arms embargo on the country;
		Whereas, on April 29, 2011, the United Nations Human
			 Rights Council passed Resolution S–16/1, which condemns the Syrian regime for
			 its human rights abuses and establishes a mandate for an international inquiry
			 led by the Office of the United Nations High Commissioner for Human Rights to
			 investigate all alleged violations of international human rights law in Syria
			 with a view to avoiding impunity and ensuring full
			 accountability;
		Whereas the Government of Syria, prior to March 2011, had
			 a well-documented track record of human rights abuses against its own citizens
			 and violations of international agreements and international law;
		Whereas, in February 1982, the Syrian army, under the
			 orders of then-Syrian President Hafez al-Assad, killed at least 10,000
			 civilians in the city of Hama in an effort to quell an uprising there;
		Whereas, according to the Department of State’s most
			 recent Human Rights Country Report, published on April 8, 2011, the Government
			 of Syria commits unlawful killings against civilians; has severely and
			 systematically restricted basic freedoms of speech, press, assembly,
			 association, and religion; is responsible for ongoing politically motivated
			 arrests, detentions, and disappearances; lacks an independent judiciary system;
			 and maintains prisons where torture and physical abuse are widespread and where
			 detainees lack access to food, proper clothing, and medical treatment;
		Whereas the Department of State has designated Syria since
			 1979 as a state sponsor of terrorism and according to the
			 Department of State's most recent Country Reports on Terrorism,
			 published in August 2010, the Government of Syria provides political and
			 material support to Hizballah in Lebanon and allowed Iran to resupply this
			 organization with weapons;
		Whereas the Government of Syria’s transfer of weapons to
			 Hizballah in Lebanon is in violation of United Nations Security Council
			 Resolution 1701 (2006), which established an arms embargo requiring all states
			 to prevent the supply of arms and weapons to militias and terrorists in
			 Lebanon;
		Whereas the Government of Syria has violated the
			 territorial integrity and sovereignty of Lebanon in contravention of United
			 Nations Security Council resolutions, including Resolution 425 (1978),
			 Resolution 520 (1982), and Resolution 1701 (2006);
		Whereas Syria, as a party to the Treaty of the
			 Non-Proliferation of Nuclear Weapons, is legally bound to declare all its
			 nuclear activity to the International Atomic Energy Agency (IAEA) and to place
			 such activity under the monitoring of the IAEA;
		Whereas the IAEA issued a report on February 25, 2011,
			 criticizing Syria’s implementation of the NPT Safeguards Agreement, concluding
			 that Syria has not cooperated with the Agency since June 2008 in
			 connection with the Agency’s investigation of the Dair Alzour site and 3 other
			 locations” and warning that the Agency has not been able to make
			 progress towards resolving the outstanding issues related to those
			 sites;
		Whereas it has been widely reported that the Government of
			 Syria was developing a covert nuclear program, in violation of its
			 international obligations under the NPT, until that site was bombed by Israel
			 in September 2007;
		Whereas, on December 12, 2003, Congress passed the Syria
			 Accountability and Lebanese Sovereignty Restoration Act of 2003 (Public Law
			 108–175) in order to, among other purposes, hold the Government of Syria
			 accountable for its actions and as expression of support consistent with these
			 aims; and
		Whereas, on May 19, 2011, President Obama stated “Most
			 recently, the Syrian regime has chosen the path of murder and the mass arrests
			 of its citizens.”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses
			 solidarity and support for the people of Syria as they seek to exercise
			 universal rights and pursue peaceful democratic change;
			(2)strongly condemns
			 and deplores the human rights abuses of the Government of Syria, including the
			 use of arbitrary and lethal violence and deployment of military forces against
			 peaceful demonstrators;
			(3)strongly condemns
			 and deplores the Government of Syria’s extrajudicial killings, enforced
			 disappearances, torture, and arbitrary and mass arrests against civilians in
			 Syria;
			(4)strongly condemns
			 and deplores the deliberate cut-off of water, electricity, food,
			 telecommunications, and other basic services to civilian population centers in
			 Syria;
			(5)strongly condemns
			 the Government of Iran for assisting the Government of Syria in its campaign of
			 violence and repression against the people of Syria;
			(6)warns that
			 international crimes are being committed by the Government of Syria against its
			 people, for which the responsible officials must be held accountable;
			(7)finds that the
			 Government of Syria, led by Bashar al-Assad, through its campaign of violence
			 and gross human rights abuses, has lost legitimacy and expresses support for
			 the people of Syria to determine their future for themselves;
			(8)urges the
			 President to speak out directly, and personally, to the people of Syria about
			 the situation in their country;
			(9)urges the
			 President to work, in conjunction with international partners, to ensure access
			 of humanitarian relief organizations, medical workers, and international media
			 to affected areas of Syria, and to impose consequences on the Government of
			 Syria and its leaders if access by these organizations continues to be
			 impeded;
			(10)urges the
			 President to work, in conjunction with international partners, to ensure access
			 by the people of Syria to accurate news and information, as well as information
			 and social networking technologies;
			(11)urges the
			 President to continue to work with the European Union, the Government of
			 Turkey, the Arab League, the Gulf Cooperation Council, and other allies and
			 partners to bring an end to human rights abuses in Syria, hold the perpetrators
			 accountable, and support the aspirations of the people of Syria;
			(12)encourages United
			 States officials, including through the United States Embassy in Damascus, to
			 engage with civil society in Syria, including human rights and democracy
			 activists, political dissidents, and opposition leaders;
			(13)urges the
			 President to work with our allies and partners at the United Nations Security
			 Council to condemn and hold accountable human rights abusers in Syria and to
			 support the human rights of the people of Syria; and
			(14)urges the United
			 Nations Human Rights Council—
				(A)to swiftly
			 implement United Nations Human Rights Council Resolution S–16/1 and to ensure
			 that the international investigation into violations by the Government of Syria
			 of international human rights law called for in the resolution is undertaken
			 immediately; and
				(B)reinforce the crucial need for the United
			 Nations General Assembly to reject Syria’s candidacy for membership on the
			 Human Rights Council pending democratic reform.
				
